Elliott, J.
The trial court granted the appellee a divorce and awarded her as alimony the sum of three hundred and fifty dollars. Of this allowance appellant complains.
A very broad discretion is vested in the trial court in the matter of awarding a wife alimony, and it is only where there is a manifest abuse of discretion that this court will interfere. It rests upon the appellant in such cases to show an abuse of discretion, and if he fails to do so his appeal will be unavailing. In this case the appellant has signally failed. Ifert v. *169Ifert, 29 Ind. 473; Powell v. Powell, 53 Ind. 513; Conn v. Conn, 57 Ind. 323; Eastes v. Eastes, 79 Ind. 363; Metzler v. Metzler, 99 Ind. 384; Logan v. Logan, 90 Ind. 107.
Filed Jan. 25, 1888.
Judgment affirmed.